      Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 1 of 49




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

CYNTHIA DAY F/K/A
CYNTHIA C. SIMPSON,

             Plaintiff,

v.                                                  Case No.:

LOGAN RILEY TAYLOR, CATHY M. BARWICK,
SANDRA REGISTER, PATRICIA L. KITTRELL,
PATRICA PINEDA, AND JUNE WILLIS,

          Defendants.
_____________________________________/

                                  COMPLAINT

      Plaintiff, Cynthia Day, formerly known as Cynthia C. Simpson (“Plaintiff”),

sues Defendants, Logan Riley Taylor, Cathy M. Barwick, Sandra Register, Patricia

L. Kittrell, Patricia Pineda, and June Willis (collectively referred to as

“Defendants”), as alleges:

                ALLEGATIONS COMMON TO ALL COUNTS

                              Jurisdiction and Venue

      1.     This is an action for equitable relief and damages in excess of

$75,000.

      2.     Plaintiff resides in Indiana and is a citizen of the State of Indiana for

purposes of diversity.


                                          1
         Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 2 of 49




         3.    Defendant Logan Riley Taylor is a resident of Marianna, Florida, and

a citizen of the State of Florida for purposes of diversity.

         4.    Defendant Cathy M. Barwick is a resident of Marianna, Florida, and a

citizen of the State of Florida for purposes of diversity.

         5.    Defendant Sandra Register is a resident of Marianna, Florida, and a

citizen of the State of Florida for purposes of diversity.

         6.    Defendant Patricia L. Kittrell is a resident of Marianna, Florida, and a

citizen of the State of Florida for purposes of diversity.

         7.    Defendant Patricia Pineda is a resident of Marianna, Florida, and a

citizen of the State of Florida for purposes of diversity.

         8.    Defendant June Willis is a resident of Waycross, Georgia, and a

citizen of the State of Georgia for purposes of diversity.

         9.    Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. § 1332

because Plaintiff is a citizen of Indiana and Defendants are all citizens of Florida or

Georgia.

         10.   Venue is proper in this District under 28 U.S.C. § 1391 because the

acts giving rise to this dispute occurred in Jackson County, Florida.

         11.   This Court has jurisdiction over this matter under 28 U.S.C. § 1332

because the amount in controversy exceeds $75,000, exclusive of interest and

costs.


                                           2
        Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 3 of 49




                               Factual Background

        12.   Edward D. Griffin (“Mr. Griffin”) was born in Marianna, Florida, in

1929.

        13.   Mr. Griffin married his wife Bettie G. Griffin (“Mrs. Griffin”) in

1950. In this complaint, Mr. and Mrs. Griffin are collectively referred to as the

“Griffins.”

        14.   During his working life, Mr. Griffin worked for Chrysler Corporation

in California and in Kokomo, Indiana.

        15.   The Griffins had two children, Linda Diane Thomason, who died in

December 2019, and Plaintiff, who resides in Kokomo, Indiana.

        16.   The Griffins moved back to Marianna, Jackson County, Florida,

approximately 30 years ago, where they resided until their respective deaths.

        17.   On or about June 18, 2002, the Griffins, while living in Jackson

County, Florida, executed their respective last wills and testaments (the “Wills”)

and executed the Griffin Revocable Living Trust 2002 (the “Griffin Trust”). A

true and correct copy of the Griffin Trust is attached hereto as Exhibit “A.” The

Wills were “pour over” wills leaving the bulk of either’s assets to the Griffin Trust.

A true and correct copy of Mr. Griffin’s Last Will and Testament is attached hereto

as Exhibit “B.”




                                          3
      Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 4 of 49




      18.    The Griffin Trust appointed the Griffins as the initial co-trustees of

the Griffin Trust. The Griffins nominated Plaintiff as their successor trustee to

serve after the death or incapacity of both of the Griffins.

      19.    In the Griffin Trust, the Griffins expressly provided that after both of

their deaths, the Griffin Trust would terminate and the remaining principal and

accumulated income of the Griffin Trust, with the exception of certain other

unrelated funds held in annuities, was to be distributed to the Plaintiff.

      20.    Prior to both of the Griffins’ deaths, the Griffins transferred assets into

the Griffin Trust including at least one parcel of real property located in Jackson

County, Florida, with a value of approximately $50,000 and cash deposits in

excess of $300,000.

      21.    The Griffin Trust served as the longstanding estate plan for the

Griffins and was in place for more than 13 years before it was caused to be

changed after the death of Mrs. Griffin.

      22.    Prior to Mrs. Griffin’s death, Mr. Griffin began to suffer from

memory loss and mental health issues resulting in at least one hospitalization in

approximately 2004-2005.

      23.    Prior to Mrs. Griffin’s death, Mrs. Griffin handled all the Griffin’s

financial matters because Mr. Griffin was unable to do so.

      23.     On August 2, 2015, Mrs. Griffin died.


                                           4
      Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 5 of 49




      24.    As a result of her death, Mr. Griffin became the sole remaining

Trustee of the Griffin Trust.

      25.    At the time of Mrs. Griffin’s death, Mr. Griffin was in declining

health and a weakened mental capacity. Mr. Griffin suffered from depression

related to the loss of his wife. Mr. Griffin also suffered memory loss, had poor

eyesight, and was unable to drive. Mr. Griffin was easily confused, paranoid and

often accused people of stealing from him. For the remainder of his life, Mr.

Griffin relied on others to assist him with instrumental actives of daily living

including but not limited to shopping, running errands, paying bills, housekeeping,

and managing medical appointments.

      26.    Less than two months after Mrs. Griffin died, on or about September

29, 2015, an amendment to the Griffin Trust was executed (herein the “First

Amendment”). A true and copy of this First Amendment to the Griffin Trust is

attached hereto as Exhibit “C”.

      27.    The First Amendment changed the Successor Trustee of the Griffin

Trust to Defendant Cathy M. Barwick and made Defendant Logan Riley Taylor the

sole beneficiary of the Griffin Trust contrary to the Griffins’ wishes and long-

standing estate plan.

      28.    At the time of the execution of the First Amendment, Mr. Griffin was

depressed, confused about the death of his wife, suffered from memory loss, and


                                        5
      Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 6 of 49




relied on others for assistance with his instrumental activities of daily living,

including obtaining food.

      29.    At the time of the execution of the First Amendment, Plaintiff had

made arrangements for Defendant Cathy M. Bartwick’s son, Clint, to assist Mr.

Griffin with shopping, appointments, and errands. He was paid for this service.

      30.    After execution of the First Amendment, Mr. Griffin’s health and

mental state continued to deteriorate.

      31.    During calls and visits with Plaintiff between 2015 and 2019, Mr.

Griffin would forget important dates, was confused about his finances, thought his

wife was still alive, and accused people of stealing from him, including Defendant

Bartwick’s son, Clint, Defendant Logan Riley Taylor, and Plaintiff. However, Mr.

Griffin’s accusations did not make sense and appeared to be paranoia.

      32. After execution of the First Amendment, Mr. Griffin continued to be

reliant on others for assistance.    Mr. Griffin allowed his home to deteriorate

because he was unable to keep it up.

      33.    On several occasions between 2015 and 2018, Plaintiff had to contact

the Jackson County Sheriff’s Office to conduct well checks on Mr. Griffin when

she could not reach him.




                                         6
      Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 7 of 49




      34.    On or about April 23, 2018, a second amendment to the Griffin Trust

was executed (herein the “Second Amendment”). A true and correct copy of this

Second Amendment to the Griffin Trust is attached hereto as Exhibit “D”.

      35.    The Second Amendment made Defendant Sandra Register the

Successor Trustee of the Griffin Trust, left certain assets to Defendant Sandra

Register, Defendant Patricia L. Kittrell, Defendant Patricia Pineda, and Defendant

June Willis contrary to the Griffins’ long-standing estate plan.

      36.    For more than 30 years between the late 1980s and 2018, Defendant

Sandra Register, Defendant Patricia L. Kittrell, Defendant Patricia Pineda, and

Defendant June Willis had only infrequent and sporadic contact with Mr. Griffin or

Mr. Griffin’s family. They had no contact with Mr. Griffin while his wife was

dying or after.

      37.    After Hurricane Michael in October 2018, Mr. Griffin fell and was

hospitalized due to his injuries.

      38.    In October 2018, Plaintiff learned that Defendant Sandra Register had

reconnected with Mr. Griffin.

      39.    Between October 2018 and February 2020, Defendant Sandra

Register interfered with Plaintiff’s ability to communicate and visit with Mr.

Griffin.




                                          7
        Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 8 of 49




        40.   On or about May 22, 2020, Mr. Griffin died. Prior to his death, Mr.

Griffin had at times resided in a skilled nursing facility due to dementia and other

serious health issues.

        41.   Plaintiff has retained the undersigned attorneys and has agreed to pay

a reasonable fee for their services.


                                       COUNT ONE

        42.   This is an action to cancel and nullify the two amendments to the

Griffin Trust as the result of undue influence and lack of capacity.

        43.   Plaintiff reincorporates and re-alleges paragraphs 1 through 41 as if

fully set forth herein.

        44.   Defendant Sandra Register, Defendant Cathy M. Barwick and the

other Defendants maintained a close and confidential relationship with Mr. Griffin

between October 2018 and Mr. Griffin’s death in May 2020. Mr. Griffin trusted

and relied on Ms. Barwick and Ms. Register and the other Defendants during this

time.

        45.   Defendant Cathy M. Barwick and Defendant Logan Riley Taylor were

active in procuring the First Amendment.

        46.   At the time of the execution of the First Amendment, Mr. Griffin was

mourning the death of his wife, living alone, and suffering from numerous mental

and physical health problems. Defendant Cathy M. Barwick, for the benefit of
                                           8
      Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 9 of 49




Defendant Logan Riley Taylor, exerted undue influence over Mr. Griffin to

procure the First Amendment.

      47.    Defendants Sandra Register, Patricia L. Kittrell, Patricia Pineda, and

June Willis were active in procuring the Second Amendment.

      48.    At the time of the execution of the Second Amendment, Mr. Griffin

was living alone, in declining health, and suffering from numerous health problems

and dependent upon other for assistance. Defendant Sandra Register, for the

benefit of herself and Defendants Patricia L. Kittrell, Patricia Pineda and June

Willis exerted undue influence over Mr. Griffin to procure the Second

Amendment.

      49.    Examples of the undue influence which the Defendants exerted over

Mr. Griffin include but are not limited to the following:

             (a)   One of more of Defendants served as a formal or informal

             fiduciary for Mr. Griffin.

             (b)   One or more of Defendants isolated Mr. Griffin from Plaintiff

             and the Plaintiff’s side of the family.

             (c)   One or more of Defendants prevented Plaintiff from seeing or

             communicating with her father, Mr. Griffin.




                                           9
Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 10 of 49




      (d)   One or more of Defendants prevented Plaintiff from assisting

      Mr. Griffin with his personal, medical, and business affairs as Plaintiff

      had done for several years.

      (e)   One or more of Defendants made continuing disparaging

      comments about Plaintiff to Mr. Griffin including false accusations

      that Plaintiff stole money from the Griffins;

      (f)   Procuring the unreasonable nature of the provisions of the First

      and Second Amendment which disinherited Plaintiff when she was

      her parents’ sole beneficiary.

      (g)   One or more Defendants made appointments for Mr. Griffin to

      amend the Griffin Trust to disinherit Plaintiff in favor of those

      Defendants or their close family members.

      (h)   One    or   more    Defendants    transported   Mr.    Griffin   to

      appointments to amend the Griffin Trust to disinherit Plaintiff in favor

      of Defendants or their close family members.

      (i)   One or more Defendants was present when Mr. Griffin

      executed the amendments to the Griffin Trust to disinherit Plaintiff in

      favor of Defendants or their close family members.

      (j)   Defendant Cathy M. Barwick safeguarded the First Amendment

      to the Griffin Trust following execution of that amendment.


                                    10
        Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 11 of 49




              (k)   Defendant Sandra Register safeguarded the Second Amendment

              to the Griffin Trust following execution of that amendment.

              (l)   Defendant Sandra Register concealed the First and Second

              Amendments of the Griffin Trust from Plaintiff following the

              execution of the amendments

              (m)   Defendant Sandra Register served as a fiduciary for Mr. Griffin.

        50.   Defendants’ actions in procuring and obtaining the First Amendment

and Second Amendment disturbed, disrupted and interrupted the Griffins’ estate

plan that had been in place for over a decade prior to Mrs. Griffin’s death and

resulted in Defendants becoming substantial beneficiaries of the assets of the

Griffin Trust to the detriment of Plaintiff.

        51.   The undue influence exerted over Mr. Griffin in the procurement of

the First Amendment and the Second Amendment deprived Mr. Griffin of his free

will.

        52.   As a result of the foregoing, Plaintiff has been harmed and suffered

damages because funds she was to inherit are now distributable to certain of the

Defendants as a result of undue influence Defendants exerted over Mr. Griffin.

        53.   As a result of the foregoing and the fact that the First Amendment and

Second Amendment are the result of undue influence, Plaintiff requests the Court

invalidate the First and Second Amendment, so that Plaintiff can be appointed as


                                           11
      Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 12 of 49




Trustee of the Griffin Trust and serve as Trustee in the winding up of the Griffin

Trust.

         54.   Plaintiff further requests this Court award damages against

Defendants to the extent Defendants have received distributions from the Trust.

         55.   Plaintiff requests reimbursement of her reasonable attorney’s fees

pursuant to Fla. Stat. § 736.1005.

         WHEREFORE, Plaintiff demands(A) a judgment cancelling and nullifying

the First Amendment and Second Amendment to the Griffin Trust, (B) a judgment

awarding damages to Plaintiff, (C) taxation of Plaintiff’s attorneys’ fees against

Defendants, and (D) such other relief as is just and appropriate.

                                       COUNT TWO

         56.   This is an action for damages against Defendants Cathy M. Barwick

and Sandra Register for their tortious interference with Plaintiff’s testamentary

expectation.

         57.   Plaintiff reincorporates and re-alleges paragraphs 1 through 41 as if

fully set forth herein.

         58.   At all times material to this action, Plaintiff possessed an expectancy

of receiving an inheritance from her father Mr. Griffin as the sole beneficiary of

the Griffin Trust.




                                          12
     Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 13 of 49




      59.      Defendants Cathy M. Barwick and Sandra Register intentionally

interfered with that expectancy through tortious conduct which took advantage of

Mr. Griffin’s weakened mental and physical state and diminished capacity.

      60.      The intentional interference of Defendants Cathy M. Barwick and

Sandra Register caused Plaintiff’s expectancy to change and such actions were the

proximate cause of the change in Plaintiff’s expectancy.

      61.      Plaintiff has suffered damages as the direct and proximate result of the

tortious inference occasioned by Defendants Cathy M. Barwick and Sandra

Register. These damages include but are not limited to the loss of Plaintiff’s

inheritance and special damages in the form of attorney’s fees incurred by Plaintiff

to set aside the amendments to the Griffin Trust procured by Defendants Cathy M.

Barwick and Sandra Register’s tortious acts.

      WHEREFORE, Plaintiff demands (A) judgment for damages against

Defendants Cathy M. Barwick and Sandra Register, (B) taxation of Plaintiff’s

attorney’s fees as allowed by law, and (C) such other relief as is just and

appropriate.

                                DEMAND FOR JURY

                Plaintiff demands a trial by jury on all issues so triable.




                                            13
Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 14 of 49




                             Respectfully Submitted,

                             BEGGS & LANE, RLLP


                             /s/ John H. Adams
                             JOHN H. ADAMS
                             Florida Bar No. 13208
                             CHARLES WIGGINS
                             Florida Bar No. 48021
                             CECILY M. PARKER
                             Florida Bar No. 98170
                             BEGGS & LANE, RLLP
                             501 Commendencia St.
                             Pensacola, FL 32502
                             (850) 432-2451
                             jha@beggslane.com
                             ctw@beggslane.com
                             cmp@beggslane.com
                             Attorneys for Cynthia Day a/k/a Cynthia C
                             Simpson


                             /s/ Twyla L. Sketchley
                             Twyla L. Sketchley
                             Florida Bar No. 478822
                             The Sketchley Law Firm, P.A.
                             3689 Coolidge Ct, Unit 8
                             Tallahassee, FL 32311-7912
                             service@sketchleylaw.com
                             Attorneys for Cynthia Day a/k/a Cynthia C.
                             Simpson




                               14
        Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 15 of 49



                                                                            ,.



                   THE GRIFFIN REVOCABLE LIVING TRUST 2002

           This Agreement is made this 18th day of June, 2002, between
 EDWARD D. GRIFFIN and BETTIE G. GRIFFIN (hereinafter referred to as
 11
      Gran tors 11 )   ,   and EDWARD D. GRIFFIN and BETTIE G, GRIFFIN of Jackson
 County Florida (hereinafter referred to as "Trustees").
           KNOW ALL MEN BY THESE PRESENTS that we, EDWARD D. GRIFFIN and

BETTIE G.              GRIFFIN of Jackson County,        Flor.ida,   referred to as
 11   Grantors 11 , do declare that we have and do hereby set over to the
Trustee, the property described in Schedule A, in trust, to be
held, to the extent our interests appear, as tenants in common,
under the terms of this instrument ( 11 Trust 11 ).              The term "Trustee"

shall refer to whomever shall from time-to-time be acting as
trustee.         The term child or children shall refer to the children of
EDWARD D. GRIFFIN and BETTIE G. GRIFFIN.
                                            ITEM I
                                    Sta.tement of PurpQ!2..�
          A.      Grantors have established this Trust in order to provide
a means for the management of certain of Grantors' properties, and
for the management of such property interests as may be deposited
with the Trustee, and for·the maintenance, comfort, and support of
the beneficiaries of the Trust.
          B.     Additional        property,     including     annuities,        may   be
deposited with the Trustee if accepted by Trustee.                    Granters, by
will, may direct that a part or all of their estates and property
be delivered to the Trustee for administration under this Trust.




                                                                                   EXHIBIT "A"
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 16 of 49




 All property, real and personal, tangible and intangible, deposited
 with the Trustee and, income derived shall be the 11 Trust Property.         11



      C.   Additional property and passing of property under the
terms of Grantors 1    wills shall be effective regardless of the
 jurisdiction in which Grantors may be then domiciled.

                                     J'.t�..M...l.I
                  ReceiJ;.Lt   and   Cov�ant..J!Yl:I'rusb;::e
     A.    Trustee acknowledges receipt of the Trust Property.
     B.    The Trustee will manage, invest, and reinvest the Trust
Property and will hold any annuities or policies of life insurance
deposited with the Trustee,            and receive,     manage,   invest,   and
reinvest such additional property or proceeds of the trust property
as may be deposited with the Trustee and accepted by the Trustee,
upon the uses and for the purposes set forth in this Trust.
     C.    For convenience, if more than one Trust is operating
under this agreement, the Trustee may hold the several trusts as a
common fund.
                             ITEM III
                 �ifetime Res�rvations bv Grantor
     A.    During Granters' lives, and except during any period of
adjudicated incompetency, Granters shall have the right, to be
exercised from time-to-time by a writing signed and acknowledged by
Grantors, to be effective when delivered to the Trustee, or if
there is none, to any Beneficiary of this Trust if for any reason
there shall be no Trustee:


                                        2
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 17 of 49




           1.    To revoke this Trust entirely and to receive from
 the Trustee all of the Trust Property remaining after making
 payment or provision for payment of all expenses connected with the
 administration of this Trust.
           2.    From time-to-time to amend this Trust.
           3.   From time-to-time to change the Trustee or Trustees.
     B.    With respect    to all annuities or policies of             life
insurance at any time deposited with the Trustee by Grantors and
made subject to the terms of this Trust, Grantors reserve the right
and authority to be exercised by Grantors' own act alone in the
manner and during Grantors' life:
          1.    To sell or assign the annuities or policies.
          2.    To exercise any option or privilege granted by the
annuities or policies, including but not limited to the right to
change the beneficiaries of the annuities or policies.
          3.    To borrow any sum and to pledge the annuities or
policies as security for those loans.
          4.    To   receive   all       payments,   dividends,   surrender
values, benefits, or privileges of any kind that may accrue on
account of the annuities or policies.
          5.    To inspect freely and to withdraw from trust any or
all of the annuities or policies.




                                     3
     Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 18 of 49




         c.    Until Grantors shall direct otherwise, all of the income
  of the Trust shall be distributed at least quarter-annually to
  Grantors.

        D.     Neither a conservator or a guardian of Grantors may
 exercise any of the rights reserved to Grantors.

                                    ll�.IV
       JJi.m;;,orution of the Trust Prm;1erty After Qrantors' Death�
        A.     After the death of the first Granter to die, the Trustee
 shall divide the assets of the Trust equally, apportioning that
 share represented by the surviving Grantor 1 s rights as tenant in
 common.      The surviving spouse's share of assets shall continue to
 be administered under the terms of this Trust.
       B.     A   deceased      Grantor's share,         including      all property
passing to the Trust by this Will, shall be administered under this
Trust as follows:        The Trustee shall, pay to the Grantor's personal
rBpresentative or creditor, such sums as are required to pay the
Grantor's debts, expenses of last illness, funeral expenses, costs
of administration and claims allowed in the administration of the

Grantor's estate and all inheritance, transfer, estate and similar
taxes (including interest and penalties) assessed or payable by
reason of the Grantor's death.             No reimbursement will be required
from    the    Grantor's     personal     representative,        beneficiaries       of
insurance policies or annuities or from any other person.                    All such
12.,1:0.1Jtents sha.11 be_rnsd�_gJJJ;;__Qf. the nol).-marit:al t:.stmily trus\:;e unless
all non-marital trust assets are exhausted.

                                           4
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 19 of 49




      C.   After the Grantor's death the Trustee shall hold and
 dispose of the trust property as follows:
            1.   If a Spouse survives, in order to obtain the portion
 of the marital deduction allowed in the Grantor's estate by the
 federal tax law that will eliminate all federal estate taxes
payable as a result of the death of the first Granter to die, the
Trustee shall divide the trust property (including any property
given or transferred to the Trustee by the Granters Will and any
proceeds of insurance on the Grantor's lives received by the
trustee) into two separate trusts to be known as the        11   Marital
Trust 11 and the "Family Trust."
                 a.   The Marital Trust, which shall not be reduced
by taxes payable by reason of the Grantor's deaths, shall be that
fractional proportion of the entire trust property determined as
follows:
     (1)   The numerator of such fractional portion of the Trust
estate shall be the smallest amount which, if allowed as a marital
deduction, would result in the least possible federal estate tax
being payable as a result of the Grantor's death, after allowing
for the unified credit against federal estate tax and all available
credits and deductions claimed.
     (2)   The numerator shall be reduced by the value of any other
property which passes to the Grantor's Spouse which qualifies for
the marital deduction other than the trust property.


                                   5
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 20 of 49




      (3)   The denominator of this fraction shall be the value of
 the entire trust property.            Values assigned to property for
 purposes   of   this    computation       shall   be   those values finally
 determined for federal estate tax purposes.
                  b.     The remainder of the Trust property shall be
 administered as the Family Trust by the Trustee.
            2.   The Trustee shall have the power to distribute

assets in cash or in kind to the respective trusts and to select
specific property to be distributed to the respective trusts

without regard to the income tax basis of such property.           In making
these allocations, the Trustee shall use the value of the assets as
of the date of distribution, so that each distribution shares
proportionately in the appreciation or depreciation of assets
between the date of the Grantor's deaths and the date or dates of
distribution,    However, no allocation of assets shall be made to
the Marital Trust which do not qualify for the marital deduction.
The Trustee shall have the power to select specific property to be
distributed to the trusts without regard to the income tax basis of
such property.   Unproductive property shall not be held as an asset
of the Marital Trust for more than a reasonable time during the
life the Grantor's Spouse without the Spouse's consent.              To the
extent that other assets which qualify for the marital deduction
are available there shall be no allocation to the Marital Trust of
the following:     (a)   any payments under an employee's trust or


                                       6
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 21 of 49




 retirement annuity contract of the type described in Section
 2039(c) of the Internal Revenue Code or subsequent provisions of
 similar import;    or   (b)   United States Treasury bonds that are
 eligible for redemption at par value in payment of the Federal
 estate tax.
      D.    If the Granter is not survived by a Spouse, or by any
 children as earlier defined,       nor by any children of Grantor's
spouse, nor by any of the descendants of either of the Grantor's or
Grantor's spouse's children, the Trustee shall transfer the trust
assets to the last survivor's estate.
     E.    If    the     Grantors   die   simultaneously,    or   under
circumstances which render it difficult to determine which died
first, then EDWARD D. GRIFFIN shall be deemed to have survived for
all purposes of this Article.
                               ITEM V
            Manaqement of Trusts after the Fit:f.it to Die
     A.    1.    The Trustee shall pay the net income from the
property of the Marital Trust to the Grantor's Spouse in convenient
installments at least as often as quarter-annually during the
Spouse's life.
           2.    The Trustee shall distribute to the Grantor's Spouse
such portions or all of the principal of the Marital T;ru�t as the
Grantor's Spouse, from time-to-time, requests in writing.
           3.    Upon the death of the Grantor's Spouse, the Trustee
shall distribute all of the property in the Marital T�µs�, on such

                                    7
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 22 of 49




 terms as the Grantor's Spouse may appoint by will specifically
 referring to this power of appointment.      To the extent that the
 property held by the Trustee has not been distributed under the
 provisions of the power of appointment created in this paragraph,
 it shall, upon the death of the Grantor's Spouse, be added to the
 Family Trust and administered in accordance with the provisions of
 the Family Trust.
      B.   1.     The Trustee shall pay the net income from the
property of the Famih� T:t;:.ust to the Grantor's Spouse in convenient
installments at least as often as quarter-annually during the
Spouse's life.
           2.     Whenever the Trustee determines that the income and
property available to the Grantor's Spouse from all sources known
to the Trustee,      is not sufficient for the Spouse's reasonable
support, m.c1in.t.@"nance and health, the Trustee shall pay to or use
for the benefit of the Grantor's Spouse Jill.much of the n�incipal of
the Jl_ami�� Trust as the Trustee determines to be necessary for
those purposes.      However, invasions of principal of the Family
Trust for the Grantor's Spouse shall be made only after all of the
property conveniently available for invasion in the Marital Trust
has been exhausted.
     C.    After the death of     both Grantors this trust shall
terminate, and the remaining principal and accumulated income of
the trust shall be distributed to CYNTHIA C. SIMPSON per stirpes,


                                  8
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 23 of 49




 except that funds derived from any American Express Annuity or Fund
 (IDS) shall be distributed to DANIELLE DAY and the proceeds of any
 Scudders Fund shall be STEPHANY TAYLOR, per stirpes.
           3.    If any beneficiary of this trust shall be under the
 age of 3 0 at the vesting of any interest hereunder,       then all

property passing under this trust to any such person shall be held
in trust for him or her under the following terms and conditions.
                a.    So long as such person is under the age of 3 O,
the Trustees shall pay to or for his or her benefit from the income
or principal of their portion of the trust, such sum or sums as the
Trustees shall deem necessary or      proper to provide support,
education and maintenance, taking into account all other income and
resources that are available for those purposes and known to the
Trustees without borrowing or making sales of property, adding any
unused income to the principal at the end of each year.
                b.   When such person has attained the age of 30,
all the accumulated income and the principal of the portion of the
trust vested shall be distributed.
     D.   Any subsequent   beneficiary shall have the power by
instrument in writing signed and delivered to the Trustee, or by
Last Will and Testament, making express reference to this power, to
direct that any part or all of the Trust be distributed as such
descendent shall so direct, otherwise to his heirs.




                                 9
     Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 24 of 49




                                               ITEM_ VI
                    _Erov:i, s ion ,.E.!'? 1   ru.1i8....J;.Q...'b'rust �l=.llihin
       A.    No disposition, charge, or encumbrance of either the
 income or principal of the Trust Property, or any part thereof, by
 way of anticipation, shall be of any validity or legal effect, or
 be in any wise regarded by the Trustee,                                and no such item of
 principal, or any part thereof, shall be in any wise liable for any
claim of any creditor of such beneficiary.
       B.   Any Trustee serving under this Trust may resign as Trustee
by    delivering   to      the      then          living        Beneficiaries              a   written
resignation signed by the resigning Trustee, to be effective sixty
 (60) days following delivery.
       c.   Each successor Trustee shall accept the office in writing
and shall be vested with the powers and duties of the trusteeship
immediately upon delivery of the written acceptance to one or more
of the Beneficiaries of the Trust, without the necessity of any
other act, conveyance, or transfer.
      D.      Grantors     waive        compliance              with      any        law   requiring
qualification of the Trustee or registration of the Trust,                                         or
administration or accounting by the Trustee under the supervision
of any court.       Instead,          the Trustee shall furnish,                           not less
frequently than annually, an accounting to each Beneficiary who is
entitled to receive current distributions of income, whether or not
distributed, and whether or not the distribution is discretionary.
The accounting shall be only for the property in which the person

                                                10
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 25 of 49




 receiving the accounting is interested.      Any person entitled to

 receive an accounting, or person legally entitled to act for him or
 her, shall state in writing his or her objections to the accounting
 and deliver the objection to the Trustee within thirty (30) days
 after receipt of a copy of the accounting.      Failure to object in
 this manner shall constitute a waiver of objections.
      E.    No purchaser or other person dealing with any Trustee
 purporting to act under any power or authority granted in or given
under this Trust or any part of it need be concerned to inquire
into the existence of facts upon which the purported power of
authority exists.
      F.   The Trustee shall not be liable for damage and loss caused
by honest errors of judgment made by Trustee or Trustee's agents or
employees, or by a good faith exercise of the discretion given to
Trustee.
     G.    No bond or surety shall be required of any Trustee serving
under this Trust.
     H.    All Trustees shall receive reasonable compensation for the
Trustee's services, which in the case of a corporate Trustee shall
be in accordance with any such corporate Trustee's printed fee
schedules in effect from time-to-time.
     I.    In addition to the foregoing fees, compensation may be
paid to any Authorized Party,       and to any special Trustee,    a
Corporate Trustee shall also be entitled to receive and retain from


                                  11
     Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 26 of 49




 any money market fund or similar entity, payments as authorized
 under Rule 12b-l of the Investment Company Act, in connection with
 the distribution of such funds or securities.

                                I'.I'F;M VI I
                         ApQointment q.f_J.'rustee
       A.   Grantors hereby appoint EDWARD D. GRIFFIN and BETTIE G.
GRIFFIN to serve as Co-Trustees hereunder.       In the event of EDWARD
D.   GRIFFIN and/or BETTIE G.      GRIFFIN'S death,       or refusal,   or
inability to act pursuant to the terms hereof, we hereby appoint
either/or the survivor of EDWARD D. GRIFFIN or BETTIE G. GRIFFIN to

serve as successor sole Trustee hereunder.           In the event neither
Trustee is incapable or unwilling to act in such capacity, Grantors
appoint CYNTHIA C. SIMPSON, as successor Trustee.           In the event
CYNTHIA C. SIMPSON, is unable or willing to act in such capacity,
Grantors appoint TED SIMPSON as successor Trustee.
      In the event no person designated serves as Trustee or ceases

to serve, the beneficiaries, by majority in interest, may designate
a single Trustee provided the Trustee must be a descendent of one
of the original Grantors or a commercial Trustee.

                               ITEM VIll
                           Trustee 1 s Powers
      The Trustee and Trustee's successors and parties serving in
their stead, shall be governed by the provisions of the applicable
Florida laws that are not in conflict with this Trust, and shall
have all additional powers and protection granted by statute to


                                   12
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 27 of 49




 trustees at the time of application that are not in conflict with
 this Trust.   In addition and not in limitation of any common law or
 statutory authority, and without application to any court, Trustee
 and Trustee's successors and parties serving in their stead also
 shall have the powers and responsibilities described below, to be
exercised in their absolute discretion until distribution of all of
the Trust Property, and shall observe the instructions hereinafter
given.    If beneficial,      the Trustee upon notice to the then
beneficiary's, may change the situs of the Trust.
     A.   The Trustee shall have the power to employ counsel or
other agents to determine the reasonable sums that shall be paid
for their services and to make a payment of those sums.                   The
Trustee   is   authorized   to    appoint     a   person   or   a   qualified
corporation at any     time      to   act   as special     Trustee for   the
administration of all or any portion of the Trust Property with
respect to which the primary Trustee shall make the determination,
in Trustee's discretion, that Trustee is not eligible to act or
cannot administer in a practicable manner.          The appointment of any
such special Trustee shall be evidenced by an instrument in
writing, signed by the primary Trustee witnessed and acknowledged.
The primary Trustee may at any time revoke such appointment, such
revocation being made in the same manner as the appointment of the
special Trustee.




                                      13
     Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 28 of 49




       B.    With regard to both real and personal property, for the
 purpose of obtaining funds for payment of taxes and claims and for
 making distributions,       conversion into cash,           management of the
 property,    and for every other proper purpose, the Trustee may
 acquire, retain, invest, reinvest, exchange, lease, sell, borrow,
 mortgage, pledge, transfer, and convey in such manner and on such
 terms without limit as Trustee deems advisable, even for terms
beyond the expected terms of the Trust, and no purchaser or lender
shall be liable to see to the propriety of the transaction nor to
the application of the proceeds.
       C.   The Trustee shall have the power at their sole discretion
to    purchase    assets    at    the        fair   market   value 1   including
nonproductive assets, from Grantor• s estate,                the price of such
purchases to be not more than the fair market value determined by
the Trustee.
      D.    The Trustee may make loans to the estate of Granter.

                                   ITEM IX
                           Dii�eations to 'J;'rust;��

             A.   Distribution of income from the Trust created under
this Trust, except discretionary distributions (if any), shall be
made not less frequently than quarter-annually.
      B.     The Trustee shall charge against income a reasonable
allowance for depreciation on property.



                                        14
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 29 of 49




                                       ..
         C.    The Trustee shall charge all of the Trustee's regular
 compensation against income.
        D.     With regard to all annuities and policies of insurance
 that are payable to any Trustee named in this Trust, the Trustee
 may:
               1.   Execute and deliver receipts and other instruments
 and take such other action as may be appropriate to obtain
possession and control of the annuities or policies.
               2.   Execute and file proofs of claim required to collect

the proceeds of annuities or insurance policies, and the receipt of
the Trustee shall constitute full acquittance to such companies for
all proceeds so paid.
                                        J;TEM X
                            'rrY..stee I s Cert_j.ficate
        A certificate signed by the Trustee and acknowledged before a
notary public shall be conclusive evidence to all persons and for
all purposes of the facts stated in the certificate respecting the
terms of this Trust and the identity of the Trustee who from time­
to-time is serving under it.
                                    ITEM X,I
                                  Florida Law
        This Trust has been prepared and executed in the State of
Florida.      All questions concerning the meaning and intention of the
terms of this Trust and concerning its validity and all questions




                                       15
                 Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 30 of 49




           relating to performance under it shall be judged and resolved in
           accordance with the laws of Florida.
                          IN WITNESS WHEREOF, EDWARD D. GRIFFIN and BETTIE G. GRIFFIN

        have signed this Trust as Grantors to evidence their creation of
        this Trust.

                        DATED this                          \8,u...             day of _\}-.J,,..._t.::::�::,,,,s1___,   J    2002.
                                                                                        l\                                                     t




                                                                                                           EDWARD D. GRIFFIN, GRANTOR




                     Signed, sealed, published and declared by EDWARD D. GRIFFIN
        and BETTIE G. GRIFFIN as and for their Trust in our presence and
        we, at their request and in their presence, and in th� presence of

                                                             7
        each other, have h reunto subscribed our names as witnesses the day
                                                            /
     and year above s/tout.

�-- .      ...

                  )/" l··-
                   •-----....-.,�   ..,.   ✓�
                                             ----
                                                "-,,   (/




    .. '         �C-f.�r---,                                "-r
                                                                                  __ residing in Panama City, Florida,

    ·· Ci,_o/f
  -ci;;J{��.,1) ,') ....{
             . 1Jf.44""-'·"'",,,.
                     ✓
                                                                              ,�-residing
                                                                    �......,.,,
                                                             '-'-=......
                                                            �½r...&,                                       in Panama City, Florida.
                                                                         r·•
                                                                        ,,.,.
    STATE (0 FLORIDA,                                             (,·
    COUNTY.OF JACKSON.
                  we,                      EDWARD                                    GRIFFIN               and       BETTIE               G.       GRIFFIN,
                                                                                          and        (l·     \ll.
                                                                                                     .• �!..- �" -�-                  ��.,.;�t:i
                                                                                                                     ��-'\'... , ...� �                 the
    Grantors and the witnesses, respectively, whose names are signed to
    the attached or foregoing instrument, being sworn, hereby declare

                                                                                                16
   Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 31 of 49




to the undersigned officer that the Grantors, in the presence of
the witnesses, signed the instrument as their Trust, and that each
of the witnesses, in the presence of the Granters and in the
presence of each other, signed the Trust as a witness.


                                            -��.�
                                            EDWARD D. GRIFFIN


                                                                                               --
                                                                      �-
                                            ���I


                                    _
                                   ...
                                       . --··:,, (�
                             •-.--, l/::�_..;::r
                                        - ,-

                                        ,,,_-:-�-      '-r,;\
                                                            L/.. •-----
                                                                   4
                                  ,/        Witness
                                               /}

                                            11:d    ,h
                                                                     //
                                                                 .,I �W>c":_�
                                  �                        ,//                                       )
    SWORN TO and subscribed before me by the Granters, EDWA�_.--/
GRIFFIN and BETTIE G. GRIFFIN,        by       _h� SJ            \l..,cu,, �                   and
                                 the witnesses, on the                                   \�day of




                                                            IOMBEALYs. WHITE
                                                      MY COMMISSION II CO 991976
                                                         EXPIRES: Maro!! 16, 2005
                                                      BondodThru Nohlry Pli!I� IJnM!Ylriltle




                                        EDWARD D. GRIFFIN, Trustee




                                 17
      Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 32 of 49



                      ..

                                        EXH*_BIT A

                     TO THE GRIFFIN REVOCABLE LIVING TRJLSTJ9Q2

  $100.00 Cash




H:\WPOOCS\GRIFFIN-BDWARD\TRUST-061802      18
             Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 33 of 49




              IT 1st Bill anil Westament
                                                  OF

                                        EDWARD D. GRIFFIN
                                            2-0-· \6"\.ofR

                 _ I_(   EDWARD D. : GRIFFIN,     a resident of Jackson County,

             Florida, do make and publish this my Last Will and Testament,

             hereby revoking all wills and codicils heretofore made by me.

                                             Article I

                 A.       I wish my body buried in a suitable manner and a

            suitable memorial erected and the cost thereof paid out of my

            estate.

                 B.       All transfer, estate, inheritance,                   succession and

            other death taxes which shall become payable by reason of my

            death, shall be paid without apportionment from my residuary

            estate.



                  I      devise   certain   articles         of   my    tangible           personal

            property as.provided in the-last dated written statement or

            list made for this purpose and signed by me.                      In the event no


                                                �
            IDENTIFICATION SIGNATURE:_�----�
                                        �--
                                          - - -• '--
                                                  --= ........,__,
                                                           __,____

                                                  1      lnst: 202032007813 Date: 08/04/2020 Time: 9:18Al\-I
                                                         Page 1 of9 B: 1659 P: 462, Clayton O. Rooks ID, Clerk of Court
                                                         Jackson, County, By: DC
                                                         DeputyOerk
JACKS N COUNTY CLERK OF COURT 08-05-2020 11 :20
                                                                                         EXHIBIT "B"
             Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 34 of 49




            ·separate writing is found within three months after the date

            of my death,_it shall be conclusively presumed that no such

            writing exits.   All of my household furniture and furnishings,
            books, pictures, objects of art, silverware, jewelry, clothing,
            any automobiles and boats, and other tangible personal property

             (including any insurance thereon,       but excluding money or

            property used in a trade or business) not disposed of pursuant

            to any such separate writing, I devise to my wife, BETTIE G.
            GRIFFIN, provided she survives me.        All reason�ble storage,
            shipping, insurance, and other charges i?curred.in connection

            with such property may be paid by my Personal Representative.

                                      Article III

                 I devise all of the remainder of my estate to the Trustee
            of that certain Trust established by agreement dated June 18,
            2002 to be added to and become a part of the principal of the

            Trust to be held, administered and distributed as if originally

            a part of the property of the Trust.         If for any reason the

            above-described trust shall not be in existence at my death,

            or if for any reason a court of competent jurisdiction shall
            declare such trust to be ineffective for the disposition of

            assets of my estate, I devise my residuary estate to the
            Trustee named in the trust instrument creating the Trust, to


                                                                �-�
                                                    })l.>I
            IDENTIFICATION SIGNATU�E: ________�
                                        �
                                              ___,L________

                                            2
                                                   Inst: 202032007813 Date: 08/04/2020 Time: 9:18Al'\'I
                                                   Page 2 of9 B: 1659 P: 463, Clayton O. Rooks III, Clerk ofCourt
                                                   Jackson, County, By: DC
                                                   Deputy Clerk
JACKSON COUNTY CLERK OF COURT 08-05-2020 11 :20
             Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 35 of 49




                                                                                                                         ·,
                                                                                                               .,   ,j        ;




             be held, managed and distributed in the manner and for the term

             described therein giving effect to all valid amendments of said

            trust instrument, and in any event giving effect to all terms

            of the trust in effect at my death; and for those purposes I

            incorporate by reference the trust instrument as it now exists

            into this my Last Will and Testament.

                                        Article IV

                  I hereby appoint as Personal Representative of my estate,
            my wife, BETTIE G. GRIFFIN and direct that she be allowed to
            serve as same without the necessity of posting bond.

                                           Article V

                  A.   In the management, care and disposition of my estate,
            I confer upc;m the_ Personal Representative of my estate, and its
            successors in office, the power to do all things and to execute

            such instruments as may be deemed necessary or proper,

            i_ncluding the powers set out in Chapter 733 of the Florida

            Statutes, as amended to the date of execution of this Will,

            which powers are incorporated by reference herein. All such
            powers may be exercised without order of or report to any
            court.

                 B.       In   addition,     I       confer     upon         the         Personal
            Representative of my estate, and its successors in office, the



                                         �/}                   IJ(i)·�" '
                                     ---"'cc.=..----'-'=---'----------------
            IDENTIFICATION SIGNATURE:�                           1,1


                                                 3       Inst: 202032007813 Date: 08/04/2020 Time: 9:18Ai\-l
                                                         Page 3 of9 B: 1659 P: 464, Clayton 0. Rooks III, Clerk of Court
                                                         Jackson, County, By: DC
                                                         Deputy Oerli:
JACKSON COUNTY CLERK OF COURT 08-05-2020 11 :20
             Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 36 of 49



                                                                                                  . ..      •   C




            following powers to be exercised without authority from any
            cou;i:-t:   (1)   to sell, exchange, or otherwise dispose of any
            real or personal property at any time held or acquired under
            this Will, at public or private sale, for cash or on terms,
            without advertisement, including the right to lease for any
            term notwithstanding the period of administration, and to grant
            options (including writing covered call options) to buy for any
            period, including a I?eriod beyond the period of administration;
            and (2) to retain and carry on any business in which I may own
            an interest at my death_.
                   C.   My Personal Representative shall not be required to
            file any accounting or other returns or reports to any court
            or to give bond in any jurisdiction in which such requirements
            may be waived by the terms of this Will.
                   IN WITNESS WHEREOF, I have set my hand and seal to this,
                                                  -b-
            my Last Will and Testament, this 18         day of ��                     , 2002.

                                         ��,�
                                         EDWARD D. GRIF� TBStator
                   Signed, sealed and published by EDWARD D. GRIFFIN, the
            Testator above named, as and to be his-Last Will and Testame;nt,
            in our presence and we, at h1s request and in his presence and
            in the presence of each other, have subscribed our names as
            witnesses this            day of-�                    / 2002,




                                                                                      20 Time: 9:18Ai"1
                                                   Inst· 202032007813 Date: 08/04/20
                                                                 1659  P: 465, Clay ton o. Rooks m, Clerk of Court
                                                   Pag� 4 of9 B:
                                             4     Jackson, County, By: DC
                                                   DeputyOerk



JACKSON COUNTY CLERK OF COURT 08-05-2020 11 :20
             Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 37 of 49




                                                     c...,        residing in Panama City, Florida.


            ��ng in Panama City, Florida.

            STATE OF FLO::,,
            COUNTY OF BAY.
                                                              a
                 We, · EDWARD D.                      GRIFFIN,                                                       and

                                                                     , the Testator and the witnes,ses,
            � c.\ ��•                                          \(=
            respectively,            whose names are signed to the att:ache� or

            foregoing instrument,                             being sworn,      hereby declare to the

            undersigned officer that the Testator, in the presence of the

            witnesses, signed the instrument as his Last Wil;J.. and Testament

            and that each of the witnesses in the presence of the Testator

            and in the presence of each other signed the Will as a witness.




                SWORN TO and subscri�ed before me by the Testator,
            D.  GRIFFIN,   and by �� �                                   and
            &� ffi ,�� ..----..         , the witnesses, on the  \g:.,.- day
            of � cl----P \ �


                            KIMBERLYS. WHITE.
                      MY COMMISSION# CC 991976
                        EXPIRES: March 16, 2005
                      Bonded Thru Notary Publ/o Undoiwritom




                                                                           Inst: 202032007813 Date: 08/04/2020 T"une: 9:18AM
                                                                           Page 5 of9 B: 1659 P: 466. Oayton 0. Rooks III, Oerk ofCourt
                                                                     5     .Jackson, County, By: DC
                                                                           DeputyOerk



JACKSON COUNTY CLERK OF COURT 08-05-2020 11 :20
               Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 38 of 49


                                                 'I

                                                              Inst: 202032007813 Date: 08/04/2020 Time: 9:l�AM:
                                                              Page 6 of9 B: 1659 P: 467, Clayton 'o. Rooks III, Clerk ofCom
                                                              Jackson, County, By: DC
                                       EDWARD D. GRIFFIN      Deputy Clerk
                                       :SETTIE G, GRIFFIN
                                         3356 Highway 90
                                    Marianna, Florida 32446

         DATED: ________


                 INSTRUCTIONS TO BANKS, SAVINGS & LOANS, AND CREDIT UNIONS




         RE:   Account Number(s):
               Safe Deposit Box:

         Please transfer the title to all of my accounts into my revocable living
         trust, including the safe deposit box if the box number is listed above.

         Title should be held as follows:

               EDWARD D. GRIFFIN and BETTIE G. GRIFFIN I        Trustees
                                                                    I
                                                                         of THE
               GRIFFIN REVOCABLE LIVING TRUST 2002

         TAXPAYER IDENTIFICATION NUMBER: Because the trustees of this trust are
         also the grantors, no new tax identification number is required and the
         account name should be reported under the social security numbers of the
         trustees.   [IRC Reg. Sections 1.671-4(b), l.6012-3(a)(9), 301.6109-1
         (a){2)].

         EFFECT ON ACCOUNT:      These transfers should not affect interest,
         dividends, life insurance or any other income on the investments. If
         transfers will in any way affect income, dividends or life insurance
         please contact me prior to making changes. These transfers should also
         not affect the language on my checks, if a checking account is involved.

         ONE SIGNATURE REQUIRED:    PLEASE NOTE THAT the trust authorizes the
         trustees to sign alone on any account.

         CERTIFICATE OF TRUSTEE AUTHORITY AND POWER: Enclosed for your records
         is an executed Certificate of Trust, which provides information regarding
         rights and responsibilities of management by trustee(s).             This
         Certificate is provided in lieu of sending a copy of the entire trust
         document.
         CAUTION REGARDING TAX-DEFERRED ACCOUNTS: Do not transfer ownership of
         IRA or other tax-deferred accounts into the trust. Request a copy of the
         1
          INSTRUCTIONS RE:    R�TIREMENT PLANS, IRA'S, KEOGHS OR TAX DEFERRED
         ANNUITIES.
         �CiJ.�r ·,


         EDWARD D. GRIFFIN                       BETTIE G. GRIFFIN

JACKSON COUNTY CLERK OF COURT 08-05-2020 11 :20
                Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 39 of 49




                                   ASSETS TRANSFERRED TO TRUST
                                              CHECKLIST



           A.    BANKING                                                                0 /2 020 Time: 9:lSAJ.'\'l o
                                                       Inst: 20203200781! Da�e: 08/0�vton o. Rooks III. Clerk of C urt
                                                             7 of9 B : 16 ::,9 P. 46 8,
                                                       Page
                                                       Jackson, County, By.. DC
                   / Savings Accounts                   Deputy Clerk
                       h
                    / Checking Accounts
                           Money Market Accounts
                           CD's

                  [Include the first statement showing the Trust name in this
                 section. Update these statements every January.]
           B.    STOCKS AND BONDS

                           Brokerage Accounts
                           Stock Certificates
                           Mutual Fund Shares

                  [Retitle all stock certificates and brokerage accounts to the
                 name of the Trust. Include the first statement or a copy of
                 the certificate in this section.      Update these statements
                 every January. J
           C.    ___ Annuities - make the trust the beneficiary
          D.     ___ IRA' s - make your spouse (if applicable) the first
                 beneficiary then make the trust the back-up beneficiary

                        401 - make your spouse (if applicable) the first
                 beneficiary then make the Trust the back-up beneficiary

                 ___ TSA/SEP/SIP etc. - make your spouse (if applicable) the
                 first beneficiary then make the Trust the back-up beneficiary
          E.           Real Property Deeds transferred to trust                                (place in
                 Section 15 of your trust book)
          F.     ___ US Saving Bonds - either liquidate these bonds or call
                 the U.S. Treasury department and complete the bond transfer
                 form for each bond to reflect the new ownership as the Trust.
          G.               Other__________________________


JACKSON ©OtJ>N!f\¥01!.EftKROJieG:OURif oa�ps-2020 11 :20
                  Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 40 of 49
       ..                                        ..


                                       EDWARD D. GRIFFIN
                                       BETTIE G. GRIFFIN
                                        3356 Highway 90
                                    Mari�nna, Florida 32446

            DATED: _________

                                      INSTRUCTIONS RE:
                         LIFE INSURANCE OR NONTAX-DEFERRED ANNUITIES


                                                      Inst: 202032007813 Date: 08/04/2020 Time: 9:18Ai'\.:l
                                                      Page 8 of9 B: 1659 P: 469, Clayton 0. Rooks ill, Clerk of Court
                                                      Jackson, County, By: DC
                                                      Deputy Clerk


            Re:   Change of Beneficiary
                  Policy Number:

            Please change the primary beneficiary of the policy shown above to
            my revocable living trust.
            ·The beneficiary designation should read as follows:


                  EDWARD D. GRIFFIN �nd BETTIE G. GRIFFIN, Trustees of THE
                  GRIFFIN REVOCABLE LIVING TRUST 2002


            The address of the trust is identical to the personal address noted
            above.

         TAX-DEFERRED ACCOUNTS: Do not transfer ownership of IRA or other
         tax-deferred accounts into the trust. If the spouse is currently
         named as the beneficiary of a qualified plan, please leave the
         spouse as primary beneficiary, and name the trustees of the trust
          (as described above) as the contingent beneficiary. DO NOT.remove
         spouse as primary beneficiary of qualified plans.
         Enclosed for your records is an executed Certificate of Trust
         Authority and Pow�r, which provides information regarding rights
         and responsibilities of management by trustee ( s) . This Certificate
         is provided in lieu of sending a copy of the entire trust document.
         *PLEASE NOTE* THIS IS A CHANGE OF BENEFICIARY AND NOT A CHANGE OF
         OWNERSHIP.


         EDWARD D. GRIFFIN                            BETTIE G. GRIFFIN


JACKSON COUNTY CLERK OF COURT 08-05-2020 11 :20
               Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 41 of 49




                                    EDWARD D. GRIFFIN
                                    BETTIE G. GRIFFIN
                                     3356 Highway 90
                                 Marianna, Florida 32446
         DATED: _________

                  INSTRUCTIONS TO STOCKBROKERS AND FINANCIAL PLANNERS


                                                  Inst: 202032007813 Date: 08/04/2020 Thne: 9:18AJ.'\tl
                                                  Page 9 of9 B: 1659 P: -'70, Clayton 0. Rooks m, Clerk ofColll't
                                                  Jackson, County, By: DC
                                                  Deputy Clerk



         RE:   Account Nurnber(s):

         I REQUEST THAT TITLE TO ALL MY STOCKS, BONDS, AND ACCOUNTS BE AS
         FOLLOWS:


               EDWARD D. GRIFFIN and BETTIE G. GRIFFIN, Trustees of THE
               GRIFFIN REVOCABLE LIVING TRUST 2002


         TAXPAYER IDENTIFICATION NUMBER

         Because the trustees of this trust are also the grantors; no new
         tax identification number is required and the account name should
         be reported under the social security numbers of the trustees.
         [IRC Reg. Sections 1.671-4(b), 1.6012-3(a)(9), 301.6109-1 (a)(2)].

         TAX-DEFERRED ACCOUNTS

         Do not transfer ownership of IRA or other tax-deferred accounts
         into the trust.      Request a copy of -the 'INSTRUCTIONS RE:
         RETIREMENT PLANS, IRA'S, KEOGHS OR TAX-DEFERRED ANNUITIES' from me
         for the handling of these accounts.

         CERTIFICATE OF TRUSTEE AUTHORITY AND POWER

         Enclosed for your records is an executed Certificate of Trust
         authority and Power, which provides information regarding rights
         and responsibilities of management by trustee (s) . This Certificate
         is provided in lieu of sending a copy of the entire trust document.



         EDWARD D. GRIFFIN .                    BETTIE G. GRIFFIN


JACKSON COUNTY CLERK OF COURT 08-05-2020 11 :20
         Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 42 of 49




      FIRST AMENDMENT TO THE GRIFFIN REVOCABLE LIVING TRUST 2002
                  AGREEMENT DATED JUNE 18TH, 2002

            I, EDWARD D. GRIFFIN, of Marianna, Jackson County, Florida and Grantor of the
    GRIFFIN REVOCABLE LIVING TRUST 2002, dated and executed on June 18th, 2002 (the
    "Trust Agreement"), publish and declare this to be my First Amendment to the Trust Agreement
    in the presence of Vanessa Davidson and A. Clay Milton.
           1.         ITEM N of the Trust Agreement, tit]ed "Disposition of the Trust Properly After

    Grantors' Deaths" is hereby revoked in its entirety and the following provisions are substituted in

   place thereof:

                                               ITEM IV
                              TRUST DISTRIBUTIONS DURING GRANTOR'S LIFE

                      Without limiting the provisions of!tem III ofthis Trust and as additional grant of
                 authority During Grantor's lifetime, the tl1lst sha11 be administered and distributed as
                 foJlows:

                       A,      General Provisions. The Trustee shall receive, hold and manage the Trust
                 assets for Grantor's benefit; shall invest and reinvest such property, other than life
                 insurance policies; shall collect the income, if any, and the proceeds thereof; and shall
                 distribute to the Grantor or to others that Grantor may direct so much ofthe net income
                 and principal thereof as Grantor, in his-sole discretion, shall decide from time to time,
                 provided Grantor is not incapacitated as a result of illness, age, or any other cause as
                 determined by any successor Trustee upon consultation with Grantor's treating
                 physician. If Grantor becomes incapacitated while serving as Trustee, then Orantor
                 shall immediately tenninate as Trustee. Thereafter, the successor Trustee designated
                in accordance with this instrument shall pay to or apply for the benefit of Grantor, so
                 much of the net income and principal of the trust, even to the extent of exhausting
                principal, as the successor Trustee may consider advisable for Grantor's health,
                maintenance and support. The successor Trustee shall be exonerated from any liability
                in connection with the making of such discretionary payments. The successor Trustee
                shall consult with Grantor insofar as practicable regarding the purchase, s�le, exchange
                or other disposition of investments constituting a part of the trust property. Apy net
                income not so expended may be accumulated and added to principal from 1ime to time.

                    B,      Use of Residential Property. If the trust consists of any residential
                property or any tangible personal property, then, in addition to the provisions set forth
                                                Page 1 of 5

(.f:),  Initials
  First Codicil to the GRIFFIN REVOCABLE LIVING TRUST 2002,
  dated and executed on June 18th, 2002

                                                                                               EXHIBIT "C"
     Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 43 of 49




              above in ftem IV.A., Grantor shall retain the right to occupy such residential property
              and to possess and use any tangible personal property. Grantor retains the right to
              claim a homestead exemption for property tax purposes on any residential property
              transferred into trust. Notwithstanding the above, during any period in which Grantor
              is determined to be incapacitated, the successor Trustee shall have the right during
              Grantor1 s lifetime to sell any :interest in residential real property or tangible personal
              property held by the trust and invest the proceeds of sale in any other residential real
              property or tangible personal property selected by the successor Trustee for Grantor's
              benefit.

        2.         ITEM V of the Trust Agreement, titled "Management of Trusts after the First to

  Die" is hereby revoked in its entirety and replaced with the following provisions

                                            ITEMV
                          TRUST DISTRIBUTIONS AFTER GRANTOR'S DEATH

                 A.      Distributions Upon Death of Edward D. Griffin. After the death of
              Edward D. Griffin, the trust shall be administered and distributed as follows:

                             (a) Debts and Ex11enses. If the successor Trustee determines that
             other provisions have not been adequately made, then such successor Trustee shall pay
             out of the residue of the trust estate, without apportionment, any debts of the Grantor
             as they come due, expenses of Grantor's last illness and :funeral, and expenses incurred
             in administering or distributing that Grantor's probate estate.

                             (b) Taxes. The successor Trustee shall pay out of the residue of the
             Trust estate, without apportionment, all estate, inheritance, and other death truces
             (including interest and penalties) payable by reason of the Grantor's death on property
             in or passing into any trust created by this agreement at or as a result of the Grantor's
             death.

                             (c) Distribution of Residue. Subject to Items V. A.(a) and (b) and
             Item V. B., upon the death of the Grantor, the successor Trustee shall distribute any
             remaiJVng trust property, not otherwise distributed or held in trust pursuant to Items V.
             A. (a) or (b) or Item V. B. to Grantor's great-grandson, Logan Riley Taylor. In the
             event Logan Riley Taylor predeceases the Grantor, then the remaining trust property,
             not otherwise distributed or held in trust pursuant to Items V. A. (a) or (b) and subject
             to Item V. B., to the then living descendants of Logan Riley Taylor, per stirpes; or if
             none, to Grantor's then living descendants, per stirpes; or if none, to the then living
             heirs at law of Gran.tor determined at that time as if I died unmarried and intestate
             under Florida law.


                                              Page 2 of 5

a.J.nitials
First Codicil to the GRIFFIN REVOCABLE LIVING TRUST 2002,
dated and executed on .June 18th, 2002
       Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 44 of 49




                     B.      Standby Trust. If anyassets are distributable under this Trust to a person
                 who has not then reached age 30, or who in the judgment of the successor Trustee is
                 under a disability, the successor Trustee will hold that person's share in trust for his or
                her benefit. In determining a person's disability, the successor Trustee may rely
                conclusively upon the opinion of a medical doctor retained by them to make such a
                determination. The successor Trustee may applyso much of the income and principal
                of this separate trust that they consider necessary or desirable for the person's health,
                education, support, and maintenance. Any undistributed income is to be added to
                principal periodically. Alternatively, the successor Trustee may distribute that person's
                share directlyto that person whether or not he or she has a guardian; to the parent or
                guardian or spouse of that person; to a custodial account established for that person (by
                the successor Trustee or someone else) under an applicable Uniform Transfers to
                Minors Act or Uniform Gifts to Minors Act; or to any adult who resides in the
                household in which that person resides or who may otherwise be responsible for the
                care and well-being of that person. When the person reaches age 30 or when that
                person's disability, in the judgment of the successor Trustee, ceases to exist, the
               successor Trustee shall distribute the remaining assets of this separate trust to that
               person. If that person dies before complete distribution of this separate trust, the
               remaining trust assets are to be distributed, subject to this article, to that person's then
               living descendants, per stirpes; or if none, to Grantor's then living descendants, per
               stirpes. This article is to be effective onlyand is Jimited in duration to the extent that it
               does not result in any violation of any applicable rule against perpetuities or similar
               law.

          3.        ITEM VII of the Trust Agreement, titled "Appointment of Trustee" is hereby

   revoked in its entiretyand replaced with the following provisions:

                                                 ITEM VII
                                          APPOINTMENT OF TRUSTEE

                    A.      Grantor retains the right to serve as Trustee during his lifetime, unless
               otherwise incapacitated or unable to serve in such capacity. If Grantor becomes
               incapacitated or for any other reason Grantor shall fail or cease to act as Trustee(s),
               Grantor names Cathy M. Barwick, as successor Trustee. In the event no person
               designated herein serves as Trustee or ceases to serve, the beneficiary(s), bymajority
               in interest, may designate a single Trustee provided the Trustee must be a descendant
               of Grantor or a commercial Trustee.

        4.         In every other respect I hereby ratify, confinn and republish all of the provisions
  of the GRlFFIN REVOCABLE LIVING TRUST 2002, dated and executed on June 18th, 2002
  byme.

                                                Page 3 of 5

t, l7, Initials
 First Codicil to the GRIFFIN REVOCABLE LIVING TRUST 2002,
 dated and executed on June 18th, 2002
       Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 45 of 49




           IN WITNESS WHEREOF, I the undersigned Grantor have hereunto subscribed my name
    and affixed my seal, on this the 29th day of September, 2015 at Marianna, Florida.




           The foregoing instrument was signed, sealed, published and declared by Edward D.
   Griflin, the abov�*named grantor, in the presence of us the undersigned, who, at his request and
   in his presence and in the presence of each other, have subscribed our names as 'Vl�tnesses after
   the grantor signed his name on this the 29th day of September, 2015.
       I
   llc���.-�
   Vanessa Davidson
                    �.�L.�-----
   4450 Lafayette Street, Marianna, FL 32446


   \\_� �-_,J\�--
   A. Clay Milton \
                  ,.. .
   4450 Lafayette Street, Marianna, FL 32446




                                            Page 4 of 5

L_.b, Initials                N
 First Codicil to the GRIFFI REVOCABLE LIVING TRUST 2002,
 dated and executed on June 18th, 2002
       Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 46 of 49




                                      ATTESTATION CLAUSE

   STATE OF FLORIDA
   COUNTY OF JACKSON

           We, Edward D. Griffin, Vanessa Davidson and A. Clay Milton, the Grantor and
   Witnesses, respectively, whose names are signed to the attached or foregoing instrument, having
   been duly sworn, declared to the undersigned officer that the Grantor, in the presence of the
   witnesses, signed the instrument as is First Amendment to the Griffin Revocable Living Trust
   2002 Agreement dated June 18 1\ 2002, that he signed voluntarily, and that the witnesses, in the
   presence of the Grantor, at his request, and in the presence of each other, signed the document as
   witness and that to the best of the knowledge of each witness, the grantor was, at that time, 18 or
   more years of age, of sound mind and under no constraint or undue influence.




         Subscribed, and sworn to before me by Edward D. Griffin, the Grantor, and Vanessa
  Davidson and A. Clay Milton, the witnesses, on this 29th day of September, 2015, all of whom
  personally appeared before me, and all of whom are personally known to me.

                                             d_�        j�����L___,_,_
                                             �Piili-1'.[ State of Florida
                                            <..,r

                                                    (Stamp Neme, Commission # and Expiration below)




                                             Page 5 of 5
E.'iJ' Initials
 First Codicil to the GRIFFIN REVOCABLE LIVING TRUST 2002,
 dated and executed on June 18th, 2002
      Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 47 of 49




         SECOND AMENDMENT TO THE GRIFF.IN REVOCABLE LIVING TRUST 2002
                      AGREEMENT DATED JUNE 18rn, 2002


         I, EDWARD D. GRIFFIN, of Marianna, Jackson County, Florida and Grantor of the

 GRIFFIN REVOCABLE LIVING TRUST 2002, dated and executed on June 18, 2002 (the "Trust

 Agreement"), publish and declare this to by my Second Amendment to the Trust Agreement in the

 presence of A. Clay Milton and Paula V. Rogers.

          1.   ITEM V A. (c) of the Trust Agreement, titled, "Distribution of Residue" is hereby

 revoked in its entirety and the following provisions are substituted in place thereof:

               (c) Distribution of Residue. Subject to Items V. A.(a) and (b) and Item V. B,

upon the death of the Grantor, the successor Trustee shall distribute any remaining trust property,

not otherwise distributed or held in trust pursuant to Items V. A. (a) or (b) or Item V. B. as follows

                    (1) The real property located at 3356 Highway 90, as described in O.R. Book

875, Page 150, Official Records of Jackson County, Florida, shall be distributed to the Grantor's

niece, SANDRA REGISTER, whose address is 3056 Napier Trail, Marianna, Florida 32446, if she

survives the Gran.tor. If SANDRA REGISTER predeceased the Grantor then this gift shall lapse.

                    ( 2)      The checking account at Wells Fargo Bank, Account No.

1000011992423, shall be distributed to the Grantor's niece> SANDRA REGISIBR, if she survives

Grantor. If SANDRA REGISTER predeceased the Gran.tor then this gift shall lapse

                   (3) Any remaining trust property, not otherwise distributed or held in trust

pursuant to Items V. A. (a) or (b) or Item V. B. shall be distributed as a percentage of the total

Residue of the Trust to the following individuals:

                           To: Sandra Register       - 40%

                           To: Patricia L. Kittrell - 20%

                           To: Patricia Pineda       - 20%




                                                                                                EXHIBIT "D"
       Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 48 of 49




                          To: June Willis            - 20%

 In the event any named beneficiary shall predecease Grantor, then such deceased beneficiaries

 interest in the residue of the Trust shall lapse and his or her share ofthe residue of this Trust shall

 be added back to the residue and shall be distributed to the remaining residuary beneficiaries in the

 same proportionate interest to the total as set forth hereinabove but excluding the deceased

 beneficiaries share from such calculation. In the event all named beneficiaries predecease the

 Grantor, then the residue of this Trust shall be distributed to the heirs at law of the Grantor,

 detennined atthe time of Grantor's death as if Orantor died unmarried and intestate under Florida

law.

         2.     ITEM VII of the Trust Agreement, titled, "APPOINTMENT OF TRUSTEE" is

hereby revoked in its entirety and the following provisions are substituted in place thereof:

               A.    Orantor retains the right to serve as Trustee during his lifetime, unless

otherwise incapacitated or unable to serve in such capacity. If Grantor becomes incapacitated or

for any other reason Grantor shall fail or cease to act as Trustee(s), Grantor names SANDRA

REGISTER, as successor Trustee. In the event no person designed herein serves as Trustee or

ceases to serve, the beneficiary(s), by majority in interest, may designate a Trustee provided the

Trustee must be a descendent of Grantor or a commercial Trustee.

        3.     In every other respect, I hereby ratify, confinn and republish all of the provisions of

the GRIFFIN REVOCABLE LIVING TRUST 2002, dated and executed by me on June 18, 2002

and the FIRST AMENDMENf TO THE GRIFFIN REVOCABLE LIVING TRUST 2002

AGREEMENT DATED ruNE 18m, 2002, dated and executed by me on September 29t11, 2015.
    Case 5:20-cv-00327-MW-MJF Document 1 Filed 12/07/20 Page 49 of 49




           Subscribed and sworn to before me by EDWARD D. GR1FFIN,   thJ  Grantor, and   A.
CLAY MILTON and PAULA V. ROGERS, the witnesses, on this the ,£1.,3r�··· day of April, 2018,
all of whom personally apptared before me, EDW4..,� D. GRlfFIN, the Grantor, ( ) is
personally known to me or ( /\) has produced ft{}{;:1.'1tl�ll1'.VS l,.l� s-e      . _ ·- as
                                                             1



identification. A. CLAY MILTON and PAULA V. ROGERS, the witnesses, are personally
known tome.




THIS INSTRID.1ENT PREPARED BY:

A. Clay Milton
Florida Bar No. 013185
FUQUA & MILTON, P.A.
4450 Lafayette Street
Post Office Box 1508
Marianna, Florida 32447
(850) 526-2263
cmilton@fmc.legal
